1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

2
                                                                   Jun 26, 2019          FILED IN THE
                                                                                     U.S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF WASHINGTON



                                                                                Jun 26, 2019
                                                                                    SEAN F. MCAVOY, CLERK




3                       UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK

                       EASTERN DISTRICT OF WASHINGTON
4
     ANDREA R. C.,                             No. 2:18-cv-00250-SMJ
5
                              Plaintiff,       ORDER RULING ON CROSS-
6                                              MOTIONS FOR SUMMARY
                 v.                            JUDGMENT
7
     COMMISSIONER OF SOCIAL
8    SECURITY,

9                             Defendant.

10
           Before the Court, without oral argument, are the parties’ cross-motions for
11
     summary judgment, ECF Nos. 11 & 19. Plaintiff appeals the Administrative Law
12
     Judge’s (“ALJ”) denial of her application for Supplemental Security Income. ECF
13
     No. 3. Plaintiff contends the ALJ erred by (1) improperly discrediting Plaintiff’s
14
     symptom claims and (2) failing to properly consider and weigh the opinion
15
     evidence. ECF No. 11 at 14–19. The Commissioner of the Social Security
16
     Administration (“SSA”) asks the Court to affirm the ALJ’s decision. ECF No. 19.
17
           After reviewing the record and relevant legal authorities, the Court is fully
18
     informed to make a decision prior to the hearing date for the motions. For the
19
     reasons set forth below, the Court affirms the ALJ’s decision and therefore denies
20
     Plaintiff’s motion and grants the Commissioner’s motion.


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 1
1                                  I.    BACKGROUND1

2          Plaintiff applied for Supplemental Security Income on January 31, 2015. AR2

3    259–67. Plaintiff alleged disability beginning October 16, 2010. AR 259. The SSA

4    denied Plaintiff’s claims initially and upon reconsideration, and Plaintiff requested

5    a hearing. AR 191–93. ALJ R. J. Payne presided over hearings on February 14,

6    2017, AR 87–108, and June 15, 2017, AR 109–53. The ALJ issued a decision

7    unfavorable to Plaintiff. AR 15–36. The SSA Appeals Council denied Plaintiff’s

8    request for review. AR 1–4.

9                                  II.   ALJ FINDINGS3

10         At step one, the ALJ found Plaintiff has not engaged in substantial gainful

11   activity since January 31, 2015. AR 20.

12         At step two, the ALJ found Plaintiff has the following severe impairments:

13   left foot bunion; low body mass index possibly due to history of irritable bowel

14   syndrome, controlled by diet; exercise-induced asthma; major depressive disorder;

15   and generalized anxiety disorder. AR 20.

16         At step three, the ALJ found Plaintiff’s impairments do not meet or medically

17

18   1
       Detailed facts are contained in the administrative record and the parties’ briefs.
     2
       For ease and consistency with the parties’ briefs, the Court cites to the consecutive
19   pagination of the administrative record, which appears at ECF No. 8.
     3
       The applicable five-step disability determination process is set forth in the ALJ’s
20   decision, AR 19–20, and the parties do not dispute that standard. Accordingly, the
     Court does not restate the five-step process in this Order.


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 2
1    equal the severity of a listed impairment. AR 23.

2          At step four, the ALJ found Plaintiff has the residual functional capacity to

3    perform light work with certain limitations. AR 25. Specifically, the ALJ noted,

4          [Plaintiff] can lift no more than 20 pounds at a time occasionally and
           lift or carry 10 pounds at a time frequently. Sitting is unlimited but stand
5          and walk is limited to 4-6 hours in any combination in an 8-hour
           workday with normal breaks. She can occasionally engage in
6          pushing/pulling of arm controls and foot controls with the left foot
           within weight limits above. She can occasionally climb ramps, stairs,
7          ladders, and scaffolds, and only frequently engage in stooping,
           crouching, kneeling, crawling, and balancing. She should avoid
8          concentrated exposure to heavy industrial-type vibration which might
           affect the left foot, pulmonary irritants, unprotected heights, and
9          extreme cold. She can understand, remember, and carry out simple
           routine work instructions and work tasks and occasionally more
10         complex work instructions and work tasks. She can have occasional
           contact with the general public and she can work with or in the vicinity
11         of coworkers but not in a teamwork-type work setting. She can handle
           normal supervision but no over-the-shoulder or confrontational type of
12         supervision.

13   AR 25.

14         Further, the ALJ found Plaintiff is unable to perform any past relevant work.

15   AR 30.

16         Finally, at step five, the ALJ found jobs exist in significant numbers in the

17   national economy that Plaintiff can perform considering her age, education, work

18   experience, and residual functional capacity. AR 30. Accordingly, the ALJ

19   determined Plaintiff was not disabled, as defined by the Social Security Act, since

20   January 31, 2015. AR 31.




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 3
1                            III.   STANDARD OF REVIEW

2          The Court must uphold an ALJ’s determination that a claimant is not disabled

3    if the ALJ applied the proper legal standards and there is substantial evidence in the

4    record as a whole to support the decision. Molina v. Astrue, 674 F.3d 1104, 1110

5    (9th Cir. 2012) (citing Stone v. Heckler, 761 F.2d 530, 531 (9th Cir. 1985)).

6    “Substantial evidence ‘means such relevant evidence as a reasonable mind might

7    accept as adequate to support a conclusion.’” Id. (quoting Valentine v. Comm’r Soc.

8    Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009)). This must be more than a mere

9    scintilla but may be less than a preponderance. Id. at 1110–11. Even where the

10   evidence supports more than one rational interpretation, the Court must uphold an

11   ALJ’s decision if it is supported by inferences reasonably drawn from the record.

12   Id.; Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984).

13         Yet, the Court “must consider the entire record as a whole, weighing both the

14   evidence that supports and the evidence that detracts from the Commissioner’s

15   conclusion, and may not affirm simply by isolating a specific quantum of supporting

16   evidence.” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting

17   Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014)).

18                                   IV.    ANALYSIS

19   A.    The ALJ reasonably assessed Plaintiff’s symptom claims.

20         Plaintiff contends the ALJ erred by improperly discrediting Plaintiff’s




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 4
1    symptom claims. ECF No. 11 at 14–15. The Commissioner disagrees. ECF No. 19

2    at 4–10.

3          Where a claimant presents objective medical evidence of an underlying

4    impairment that could reasonably be expected to produce the symptoms alleged,

5    and there is no evidence of malingering, an ALJ “must give specific, clear and

6    convincing reasons in order to reject the claimant’s testimony about the severity of

7    the symptoms.” Diedrich v. Berryhill, 874 F.3d 634, 641 (9th Cir. 2017) (quoting

8    Molina, 674 F.3d at 1112). A finding that the claimant’s testimony is not credible

9    must be sufficiently specific to allow the Court to conclude the ALJ rejected it on

10   permissible grounds and did not discredit it arbitrarily. See Brown-Hunter v. Colvin,

11   806 F.3d 487, 493 (9th Cir. 2015) (quoting Bunnell v. Sullivan, 947 F.2d 341, 345–

12   46 (9th Cir. 1991)). “General findings are insufficient; rather, the ALJ must identify

13   what testimony is not credible and what evidence undermines the claimant’s

14   complaints.” Id. (quoting Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998)).

15         Plaintiff cites cases where the Ninth Circuit Court of Appeals found activities

16   of daily living, such as grocery shopping, walking in the mall, watching television,

17   and so forth, as not per se detracting from a claimant’s credibility. See, e.g., Vertigan

18   v. Halter, 260 F.3d 1044 (9th Cir. 2001). Here, the ALJ noted in pertinent part:

19         [Plaintiff’s] activities of daily living during the period relevant to this
           adjudication are also not supportive of her allegation of total disability
20         under the Social Security Act. For example, she repeatedly reports she
           has close friends with whom she stays; she rides her bike “everywhere”


     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 5
1          or walks, and engages in a wide variety of activities of daily living,
           including managing her money, laundry, prepares meals, and grocery
2          shops (late at night).

3    AR 27 (citations omitted).

4          But Plaintiff fails to apply the law to this case or make any argument in

5    support of her general contention. See ECF No. 11 at 14–15. An ALJ’s findings

6    may properly turn on whether a claimant is able to perform household chores and

7    other activities that involve many of the same physical tasks as a particular type of

8    job despite the claimant’s claims of pain. See Fair v. Bowen, 885 F.2d 597, 603 (9th

9    Cir. 1989); Molina, 674 F.3d at 1112–13. The Court declines to step into the shoes

10   of counsel and speculate why Plaintiff posits the ALJ erred, especially because the

11   ALJ provided other reasons for discrediting her symptom claims—activities of

12   daily living were not necessarily the only reasons provided.

13         For example, the ALJ specifically pointed to the lack of significant

14   abnormalities in the medical record based on Plaintiff’s mental status examinations

15   and physical examinations. See AR 26–27. Moreover, the ALJ noted that medical

16   treatment compliance has been an issue in this case, and that Plaintiff has never

17   engaged in substantial gainful activity, raising some questions as to whether her

18   current unemployment is truly the result of medical problems. AR 27; see Fair, 885

19   F.2d at 603 (noting that a claimant’s unexplained, or inadequately explained, failure

20   to seek treatment or follow a prescribed course of treatment can cast doubt on the




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 6
1    sincerity of the claimant’s pain testimony).

2          After reviewing the record, it is apparent to the Court that substantial

3    evidence supports the ALJ’s findings because the record contains enough relevant

4    evidence to persuade a reasonable person to view Plaintiff’s symptoms claims the

5    way the ALJ did. In making his observations, the ALJ identified what parts of

6    Plaintiff’s symptom claims are not credible and what evidence undermines them.

7    See AR 26–27. The ALJ’s findings are sufficiently specific for the Court to

8    conclude the ALJ rejected Plaintiff’s symptom claims on permissible grounds and

9    did not discredit them arbitrarily. Because the ALJ provided specific, clear and

10   convincing reasons for discrediting Plaintiff’s symptom testimony and applied the

11   proper legal standards, the Court concludes the ALJ did not err.

12   B.    The ALJ properly considered and weighed the opinion evidence.

13         Plaintiff also contends the ALJ erred by failing to properly consider and

14   weigh the opinion evidence. ECF No. 11 at 15–18. The Commissioner argues the

15   ALJ properly resolved the medical evidence and that Plaintiff’s “alternate

16   interpretation of the medical and other evidence is insufficient” to justify

17   overturning the ALJ’s decision. ECF No. 19 at 10. The Commissioner is correct.

18         There are three types of physicians: “(1) those who treat the claimant (treating

19   physicians); (2) those who examine but do not treat the claimant (examining

20   physicians); and (3) those who neither examine nor treat the claimant [but who




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 7
1    review the claimant’s file] (non-examining physicians).” Holohan v. Massanari,

2    246 F.3d 1195, 1201–02 (9th Cir. 2001). Generally, a treating physician’s opinion

3    carries more weight than an examining physician’s, and an examining physician’s

4    opinion carries more weight than a nonexamining physician’s. Id. at 1202.

5          “To reject [the] uncontradicted opinion of a treating or examining doctor, an

6    ALJ must state clear and convincing reasons that are supported by substantial

7    evidence.” Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017) (alteration in

8    original) (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir.

9    2008)). On the other hand, “[i]f a treating or examining doctor’s opinion is

10   contradicted by another doctor’s opinion, an ALJ may only reject it by providing

11   specific and legitimate reasons that are supported by substantial evidence.” Id.

12   (quoting Ryan, 528 F.3d at 1198).

13         Here, the ALJ assigned great weight to the opinion of nonexamining doctor

14   Judy Panek, MD; some weight to the opinion of nonexamining doctor Haddon

15   Christopher Alexander, III, MD; great weight to the opinion of nonexamining

16   doctor Glen A.E. Griffin, PhD; some weight to the opinion of examining doctor

17   Nathan D. Henry, PsyD; and little weight to the opinion of examining doctor

18   Kayleen Islam-Zwart, PhD. See AR 28–30.

19         Plaintiff contends the ALJ did not take into account the fact that Dr. Henry

20   already considered the “normal findings” in his report prior to opining that Plaintiff




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 8
1    was not able to work. ECF No. 11 at 15. Similarly, she contends that the ALJ did

2    not take into account the fact that Dr. Islam-Zwart would have considered the

3    “normal findings” in reaching the conclusion about Plaintiff’s diagnosis and mental

4    limitations for work related activities. Id. at 16. In other words, Plaintiff argues the

5    ALJ denied Plaintiff’s claim just because there were some “normal findings” in Dr.

6    Henry’s and Dr. Islam-Zwart’s reports, even though both doctors already accounted

7    for those normal findings and still found limitations in Plaintiff’s ability to work.

8          But the Court cannot reweigh the evidence and substitute its judgment for

9    that of the ALJ. The ALJ’s decision on this issue was rational and Plaintiff’s mere

10   disagreement with it does not mean the Court should disturb it. “Where evidence is

11   susceptible to more than one rational interpretation, it is the ALJ’s conclusion that

12   must be upheld.” Luther v. Berryhill, 891 F.3d 872, 875 (9th Cir. 2018) (quoting

13   Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)).

14         Here, the ALJ provided a detailed summary of the facts, AR 20–23, and

15   carefully made findings based on his interpretation of the evidence, AR 25–30. The

16   ALJ specifically noted how one aspect of Dr. Henry’s opinion—that Plaintiff’s

17   endorsement of symptoms “may” limit her willingness and ability to seek, obtain,

18   and maintain employment—appeared to be based entirely on her own description

19   of frequent panic attacks and generalized social avoidance behavior, and partially

20   on her significant legal history and history of maladaptive substance use and risk




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 9
1    for relapse—none of which is a basis for disability under the Social Security Act.

2    AR 29. The ALJ noted that Plaintiff’s description of frequent panic attacks was not

3    supported elsewhere in the record, and that Dr. Henry did not have occasion to

4    observe her depression and anxiety during the mental status examination. AR 29.

5    The ALJ’s discussion of the normal findings was to show that she was without

6    significant cognitive impairment. AR 29. These reasons are clear, convincing,

7    specific, legitimate, and supported by substantial evidence.

8          The same is true for the ALJ’s assessment of Dr. Islam-Zwart’s two opinions.

9    The ALJ noted the bulk of the mental status examinations in the record are entirely

10   within normal limits, and the record did not support any significant worsening in

11   Plaintiff’s mental health condition. AR 29. He noted there was no explanation for

12   the reduction in a second test result compared to the normal test results from a

13   previous evaluation. AR 29; see also Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d

14   1219, 1228 (9th Cir. 2009) (“The ALJ need not accept the opinion of any physician,

15   including a treating physician, if that opinion is brief, conclusory and inadequately

16   supported by clinical findings.”). Finally, the ALJ noted that Dr. Islam-Zwart

17   appeared to place “much reliance on the claims of an individual trying to obtain

18   public assistance benefits and also placed much emphasis on her limited education,

19   homelessness, and lack of work history.” AR 30. Again, these reasons are clear,

20   convincing, specific, legitimate, and supported by substantial evidence.




     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 10
1          Because the ALJ applied the correct legal standards and the record contains

2    enough relevant evidence to persuade a reasonable person to view Plaintiff’s

3    symptoms claims the way the ALJ did, the Court concludes the ALJ did not err.

4          Accordingly, IT IS HEREBY ORDERED:

5          1.     Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED.

6          2.     The Commissioner’s Motion for Summary Judgment, ECF No. 19, is

7                 GRANTED.

8          3.     The ALJ’s decision is affirmed.

9          4.     The Clerk’s Office is DIRECTED to ENTER JUDGMENT in the

10                Commissioner’s favor.

11         5.     All pending motions are DENIED AS MOOT.

12         6.     All hearings and other deadlines are STRICKEN.

13         7.     The Clerk’s Office is directed to CLOSE this file.

14         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

15   provide copies to all counsel.

16         DATED this 26th day of June 2019.

17
                        SALVADOR MENDOZA, JR.
18                      United States District Judge

19

20



     ORDER RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 11
